        Case 1:19-cr-10459-RWZ Document 2017 Filed 07/06/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

         v.                                           Criminal No. 19-CR-10459-RWZ

 GREGORY PEGUERO-COLON,
   a/k/a “King Trece”

        Defendant


       MEMORANDUM IN SUPPORT OF SENTENCING RECOMMENDATION

       The government submits the instant memorandum in support of its recommendation for 63

months of incarceration for the Defendant, Gregory PEGUERO-COLON, a/k/a “King Trece.”

This recommendation reflects the seriousness of the offense, the need for deterrence and

punishment, and is sufficient but no greater than necessary to accomplish the goals of sentencing.

                      THE ADVISORY SENTENCING GUIDELINES

       The government disagrees with the offense level calculation provided U.S. Probation,

which calculated the offense level in the final Presentence Report to be 19 (PSR ¶94-103). The

government’s calculation stated a total offense level of 24 (D. 1691). With a criminal history score

of 4, the criminal history category is III (PSR ¶¶ 145-146), the guideline sentencing range (“GSR”)

calculated by Probation is 37 to 46 months (PSR ¶199).

       Under the government’s calculation of offense level 24, with criminal history category III,

the GSR would be 63 to 78 months. The government formally objects to the calculation set forth

by Probation, which does not hold the Defendant accountable for any crimes of violence that are

grouped in the government’s calculation set forth in the Plea Agreement.

       The parties have agreed to a binding sentencing range of 33 to 63 months (D. 1691) under

Fed. R. Crim. P. 11(c)(1)(C).



                                                 1
        Case 1:19-cr-10459-RWZ Document 2017 Filed 07/06/21 Page 2 of 6




                                           ARGUMENT

       The Court must consider the factors set forth in 18 U.S.C. § 3553(a) in determining a

sentence that is sufficient, but not greater than necessary, to comply with the purposes of

sentencing set forth in § 3553(a)(2). Among those factors are the “nature and circumstances of the

offense,” promoting respect for the law, and providing just punishment.            See 18 U.S.C. '

3553(a)(2)(A). The sentence must also afford “adequate deterrence” for both the defendant and

others. See 18 U.S.C. ' 3553(a)(2)(B) (the court may impose a sentence “to afford adequate

deterrence to criminal conduct”). Lastly, the sentence must protect the public from the further crimes

of the Defendant, and the violence that the Defendant brought to bear through his membership in the

Latin Kings.   See 18 U.S.C. ' 3553(a)(2)(C) (“protect the public from further crimes of the

defendant”). Consideration of the § 3553(a) factors demonstrates that a sentence of 63 months is

sufficient, but not greater than necessary, to meet the goals of sentencing.

       A.      Nature and Circumstances

       This Court is familiar with the nature of the Latin Kings enterprise and the violent conduct

committed by its members. The sentence range contemplated by the Plea Agreement reflects the

Defendant’s role in the management and organization of the Latin Kings, which targeted

cooperating witnesses, and sought to instill fear and enforce a code of silence concerning crimes

committed by its members. See PSR ¶¶71-72. Among this group, the Defendant served as the

Chairman of the Crown Council for the State of Massachusetts, a role in which had the Defendant

serving as an advisor to the leadership team, and also as an organizer and administrator of the

gang’s business.

       Given the sprawling membership, and numerous individuals at issue, the Defendant

maintained and disseminated a list of those in bad standing with the gang. See PSR ¶¶49-50. This

list identified the individual, their online information and identifiers, and the basis for which they


                                                  2
          Case 1:19-cr-10459-RWZ Document 2017 Filed 07/06/21 Page 3 of 6




were in bad standing. There was no mistaking the penalty for being in bad standing: you would

be green lit and violently assaulted on sight by any member. This was not merely talk. Multiple

individuals were assaulted and targeted once paperwork and other information concerning their

cooperation with police was confirmed. And they were not just assaulted, but their status was

discussed at high levels among state leadership, and then memorialized by the Defendant in this

list.

          This includes Victim 1, who was violently beaten and assaulted by multiple members for

providing information related to a homicide. See PSR ¶¶51-56. The termination of Victim 1 was

discussed approvingly by state leadership, including the Defendant, during a recorded meeting in

October 2018. See PSR ¶64. The same is true of Victim 34, who was similarly targeted for

perceived cooperation with law enforcement, and discussed by the gathered state leadership, which

included the Defendant. See PSR ¶¶57-69. When discussed at the state leadership meeting, the

Defendant’s concern is with the criminal enterprise, the potential legal ramifications from Victim

34’s cooperation and whether recent arrests are tied to his cooperation. See PSR ¶¶65-69. Other

victims were also identified in the Defendant’s list: Victim 21 and Victim 22 who were listed as

being excommunicated for “Treason” and that “M”, meaning CECCHETELLI, had verified their

status.

          During the same state leadership meeting in October 2018, the Defendant also discussed

the ongoing drug distribution in New Bedford, and whether there would be ramifications from

recent arrests. Consistent with his role and authority, PEGUERO-COLON discusses whether he

needs to “shut down” the drug operation in New Bedford, based upon police infiltration. See PSR

¶¶74-75.

          In sum, the Defendant was a leader in a violent drug distribution organization, and




                                                3
        Case 1:19-cr-10459-RWZ Document 2017 Filed 07/06/21 Page 4 of 6




personally discussed serious violent incidents taking place. While not in the direct chain of

command, the Defendant’s role oversaw the violence and facilitated the operations of the criminal

enterprise. The nature and circumstances of the Defendant’s crimes and his role in organizing this

violent enterprise negatively affected the community he lived and the various persons who were

attacked, and would fear attack in the future thanks to the Defendant’s efforts in memorializing

their status. All told, the nature and circumstances justify a sentence of 63 months.

       B.      Public Protection and Deterrence

       Given the organized violence and drug trafficking at issue in this case, the Court must

ensure that the Defendant is specifically deterred from committing crimes in the future and ensure

that the public recognizes such crimes merit serious punishment as well. As an elder statesmen of

the Latin Kings, responsible for maintaining order and discipline, advising leadership concerning

the crimes of lower-level members, and providing internal legal advice concerning the avoidance

of RICO charges, the Defendant’s role merits a significant sentence.

       The Defendant has a prior federal conviction and other state convictions and sentences.

Those prior sentences did not deter him, and it is necessary to impress upon the Defendant that

leadership and association with the Latin Kings, destruction of the community through the

distribution of cocaine base, and committing acts of violence on behalf of the organization is

serious and is unacceptable in the future. A sentence of 63 months is one that will specifically deter

the Defendant from assisting this organization in the future and remove him from leadership for at

least the period of incarceration.

       General deterrence must also be considered, and this Court should be mindful of the

message that the sentence will send to violent offenders, particularly gang leaders removed from

the street who would target other persons who provide information to law enforcement. A 63-




                                                  4
        Case 1:19-cr-10459-RWZ Document 2017 Filed 07/06/21 Page 5 of 6




month sentence sends a message to leaders, gang members, and violent offenders that swift

punishment and imprisonment for multiple years await them if they choose to organize and

supervise gang-members and facilitate the commission of violence.

       Moreover, the Court must also take this opportunity to protect society from this Defendant

and the potential for future crimes, punish him for the various violent acts that took place under

his auspices, and for providing organizing principles and overseeing violence being committed

against others on behalf of a violent organization. A 63-month sentence is the proper means to

accomplish all these goals of sentencing.

       C.      Criminal History

       The Defendant has a lengthy history of crimes that appears to only have ceased due to his

ascension of rank in the Latin Kings, and commensurate removal from the street crimes associated

with lower-tier membership since the 2000s. This Defendant’s history of Latin King-related

firearms crimes is reflected in his criminal history (PSR ¶141), though his recent criminal history

only reflects a 2012 stolen motor vehicle. See PSR ¶144. Nevertheless, the Defendant should face

a significant sentence consistent with his persistent membership in this violent organization.

                                         CONCLUSION

       Due to the nature and circumstances of the crime, and because deterrence (both general

and specific), respect for the law, and just punishment are all critical sentencing factors for this

Defendant, the Court should impose a sentence of 63 months.




                                                 5
        Case 1:19-cr-10459-RWZ Document 2017 Filed 07/06/21 Page 6 of 6




                                                      Respectfully submitted,

                                                      NATHANIEL R. MENDELL,
                                                      Acting United States Attorney
                                              By:
                                                      /s/ Philip A. Mallard
                                                      PHILIP A. MALLARD
                                                      Assistant U.S. Attorney
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston MA 02210
                                                      617-748-3674

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/ Philip A. Mallard
                                                      PHILIP A. MALLARD
Date: July 6, 2021                                    Assistant U.S. Attorney




                                                 6
